Lane, C. J.

dissented. The statute imposes a toll upon all four wheel carriages, but levies a higher toll upon “ coaches, chariots, and other pleasure carriages;” thus making a distinction between those devoted to industrial purposes, and those whose uses are more or less objects of luxury, and intending to favor the former, by laying a heavier burden upon the latter. A stage coach is a vehicle sui generis, but used for business, and in no sense a “pleasure carriage,” notwithstanding its ambitious name. I therefore think, that by the spirit and intention of the law, it should not be subjected to the higher rate of toll.
Cause remanded for inquiry of damages.